               Case: 3:18-cr-00162-JGC Doc #: 79 Filed: 10/23/18 1 of 1. PageID #: 431


                                                         United States District Court
                                                           Northern District ofOhio


                                              Non-Appeal Transcript Order 2Q1B0CT23 PH
To Be Completed by Ordering Party                                                                               I'..:, ';--'
                                                                                                                 1.   , j-     .,., 1   i' 1 u
Court Reporter                         Stacey L. Kiprotich                  Judicial Officer                     HonT;ya,m              G. Carr
Requested by:                 Stephen P. Halbrook                                                  Phone         703 352 7276

Case Name            United States v. Kelland Jamieson Wright
Case Number                   3:18-cr-00162-JGC-1         Dale(s)of Proceedings                10-2-18 through 10-4-18, excerpts
Today's Date         10/18/18                             Requested Completion Date            withln 30 days after receipt of Order
 Financial arrangements must be made with the court reporter before transcript is prepared. If the method of
       payment is authorized under CJA,submit the AUTH-24 in the OHND CJA eVoucher System
Email Address                 protell@ao(.com                               /x/ Stephen P. Halbrook
                                                                                                   Signature of Ordering Party

                                                          Maximum Rate Per Page

                                                                                                               First Copy to            Each add'l
                                Transcript Type                                             Original
                                                                                                                each party                 Copy

Ordinary: A transcript to be delivered within thirty (30)days after                                               1 1 $0.90             1 1 $0.60
receipt of order.                                                                     [2
14-Day Transcript: A transcript to be delivered within fourteen(14)                     1 1 $4.25                 1 1 $0.90              1 1 $0.60
days after receipt of an order.

Expedited/7-Day Transcript: A transcript to be delivered                                1 1 $4.85                 1 1 $0.90             1 1 $0.60
within seven(7)days after receipt oforder.

3-Day Transcript: A transcript to be delivered within three(3) days                     1 1 $5.45                                        1 1 $0.75
after receipt of order.
                                                                                                                  1 1 $1.05
Daily: A transcript to be delivered prior to llie nomial opening hour of the
Clerk's Office on tlie calendar day following receipt of llie order, regardless of      1 1 $6.05                 1 1 $1.20             1 1 $0.90
whether or not that calendar day is a weekend or holiday.

Hourly: A transcript of proceedings lo be delivered within                              1 1 $7.25                 1 1 $1.20             j \ $0,90
two(2) hours from receipt of the order.

Realtime Unedited Transcript: A draft unedited transcript                               [      1     $3.05
produced by a certified realtime reporter as a byproduct of realtime to be
delivered electronically during proceedings or immediately following                 One feed, $3.05
receipt of the order.                                                                per page; two to
                                                                                     four feeds,$2.10
                                                                                     per page; five or
                                                                                     more feeds,
                                                                                     SI.50 per page.

Local Civil Rule 80.1/Criminal Rule 57.20 of the Northern District of Ohio requires transcript requests to be addressed to the court
 reporter who took the proceeding and filed with tlie Clerk orCourt. Please electronically file tlie fomi and the appropriate court
                                  reporter and court staff will receive notification of the filing.
